                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                              Case No. 17-CR-02949-MV-1
       v.

DASHAWN ROBERTSON,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Dashawn Robertson’s Opposed Motion

for Jencks Act Material. Doc. 41. The government filed a Response. Doc. 45. Mr. Robertson

did not file a reply. Having considered the Motion, the relevant law, and being otherwise fully

informed, the Court finds that the Motion is not well-taken and accordingly will be DENIED.

                                         BACKGROUND

       Mr. Robertson filed the present Motion on September 23, 2019. Doc. 41. In it, he moves

the Court to order the government to submit Jencks Act materials to the defense two weeks prior

to trial. Id. at 1 (citing 18 U.S.C. § 3500). He argues that a literal reading of the Jencks Act would

result in delay, and that, under United States v. Starusko, 729 F.2d 256, 261 (3rd Cir. 1984), this

Court “has the authority to order early disclosure of the Jencks Act materials to further the interest

of prompt disposition of the business of the Court.” Doc. 41 at 2.

       In response, the government argues that Federal Rule of Criminal Procedure 26.2, which

incorporates the substance of the Jencks Act, “does not allow this honorable Court to command

the production of witness statements… in advance of hearings and trial.” Doc. 45 at 1. The

government further argues that defense counsel misrepresented the holding of Starusko because
there is nothing in the case that “stands for the proposition that a trial court may order early

disclosure of Jencks Act material.” Id. at 2. The government accordingly requests that the Court

deny Mr. Robertson’s Motion as lacking authority to provide the relief requested. Id. at 3.

                                           STANDARD

       The Jencks Act states in pertinent part: “[a]fter a witness called by the United States has

testified on direct examination, the court shall, on motion of the defendant, order the United States

to produce any statement (as hereinafter defined) of the witness in the possession of the United

States which relates to the subject matter as to which the witness has testified.” 18 U.S.C. §

3500(b). The Act further clarifies that “[i]n any criminal prosecution brought by the United States,

no statement or report in the possession of the United States which was made by a Government

witness or prospective Government witness (other than the defendant) shall be the subject of

subpena [sic], discovery, or inspection until said witness has testified on direct examination in the

trial of the case.” Id. at (a) (emphasis added). The Tenth Circuit has accordingly held that “[t]he

Jencks Act prohibits the pretrial discovery of statements made by prospective government

witnesses.” United States v. Smaldone, 544 F.2d 456, 461 (10th Cir. 1976); see also United States

v. Nevels, 490 F.3d 800, 803 (10th Cir. 2007) (“The Jencks Act entitles a federal criminal defendant

to obtain any pretrial statement and report made by a government witness, but only after the

witness has testified on direct examination at trial.”) (emphasis in original).

                                           DISCUSSION

       Because the language of § 3500 expressly prohibits this Court from ordering the production

of Jencks Act materials until after a government witness has testified at trial, the Court has no

authority to grant Mr. Robertson’s Motion. See § 3500(a); Smaldone, 544 F.2d at 461; Nevels,

490 F.3d at 803. Nor does Starusko, an out-of-circuit case not binding on this Court, say otherwise.



                                                  2
As the government points out, Starusko involved a district court’s order that the prosecutor turn

over exculpatory materials under Brady v. Maryland, 373 U.S. 83 (1963), prior to trial. Starusko,

729 F.2d at 258. Nothing in the Third Circuit’s opinion suggests that the district court had the

authority to similarly order the pretrial disclosure of materials governed by the Jencks Act. Id. To

the contrary, the opinion reviews the differences between discovery under Brady and that under

the Jencks Act and reaffirms the fact that Jencks Act materials are “subject to discovery only after

the witness has testified on direct examination.” Id. at 262–63.

                                         CONCLUSION

       The Court encourages the government to disclose Jencks Act materials to the defense prior

to trial in the interest of fairness and to prevent unnecessarily delay. However, because § 3500

does not permit this Court to order such disclosure until after the relevant witnesses have testified

at trial, Mr. Robertson’s Motion [Doc. 41] is hereby DENIED.



ENTERED this 22nd day of October, 2019.



                                                      _______________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




Charles E. Knoblauch                                  Paul Mysliwiec
Attorney for Mr. Robertson                            Assistant United States Attorney




                                                 3
